Citation Nr: 1738924	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-31 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The jurisdiction over this matter was subsequently moved to the RO in Roanoke, Virginia.

The Veteran requested a hearing in his substantive appeal in October 2013.  In November 2014, he withdrew his request as recorded on a VA Form 27-0820.  38 C.F.R. § 20.704(e).

This case was previously before the Board in August 2015 and July 2016, at which times it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has a pulmonary disability, to include as secondary to a service connected disability.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disability, to include as secondary to a service connected disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 4.1 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

The VA provided the Veteran with a notice letter in February 2012.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in March 2012, October 2015 and September 2016.  

As such, the Board will proceed to the merits of the appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to establish entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117(a); 38 C.F.R. § 3.317(a).  A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(e).  The Veteran's service personnel records reflect that he is a Persian Gulf veteran.
	
VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that manifests "during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War" or to a degree of 10 percent or more before December 31, 2021, and which, "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses."  See 38 U.S.C.A. § 1117; see also 
38 C.F.R. § 3.317(a)(1)(i),(ii).  

A "qualifying chronic disability" is one that results from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome]) that is defined by a cluster of signs and symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines ...warrants a presumption of service-connection."  38 U.S.C.A. § 1117 (a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i).  VA defines a "medically unexplained chronic multisymptom illness" as a "diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  VA defines "objective indications of a chronic disability" as "'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification."  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

Unlike claims for direct service connection, claims based on an undiagnosed illness under sections 1117 and § 3.317(a) do not require a nexus linking the condition to service; rather they are presumptively service connected when the requirements of the statute and the regulation are met.  See Gutierrez v. Principi, 19 Vet. App. 1, 8 (2004) ("In this case . . . evidence is not required 'specifically linking' Mr. Gutierrez's disabilities to his service or the Gulf War.").

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

Facts

The Veteran had normal lungs and chest upon enlistment.  In a Report of Medical History at that time, he indicated that he had never had shortness of breath or pain or pressure in his chest.  9/5/2014 STR-Medical at 118, 121.

In a post-deployment health assessment in September 2004, the Veteran reported that he had chest pain or pressure, difficulty breathing, and chronic cough while deployed.  9/5/2014 STR-Medical at 46, 98.

In a Report of Medical History from November 2004, the Veteran reported having asthma or any breathing problems related to exercise, weather, pollens, etc., shortness of breath, sinusitis, and pain or pressure in chest.  He attributed this to a dust storm in Kuwait in September 2003.  9/5/2014 STR-Medical at 26-27.

In March 2012, the Veteran was afforded a VA Gulf War general medical examination, which included and examination for respiratory conditions.  He was not found to have a respiratory condition.  He reported that he believed his shallow breathing or pulmonary problems began after he got stuck in a sandstorm in Kuwait.  He had difficulty breathing at the time and then he started having trouble with his lungs and sinuses.  He further reported that he felt short of breath sometimes, but he believed that was related to anxiety and he had not experienced that symptom for over a year.  He denied wheezing and coughing.  He did have coughing with sand exposure when he was deployed, but this had since resolved.  He smoked occasionally and did smoke on a regular basis in the military.  He did not require the use of oral, parenteral corticosteroid, or inhaled medication.  The March 2012 chest x-ray was unremarkable.  Pulmonary function testing (PFT) was also conducted.  The examiner explained that the Veteran's symptoms were not suggestive of a pulmonary disease.  He had no shortness of breath for over a year and there was no subjective or objective evidence of a condition.  No diagnosis was rendered.  3/9/2012 VA Examination, at 27-43.

Medical treatment records from September 2012 to August 2015 reflect that the Veteran denied having symptoms including shortness of breath, cough or wheezing, pleuritic chest pain, or hemoptysis.  8/29/2015 CAPRI (Mountain Home VAMC), at 34, 45, 63, 84, 96; 8/29/2015 CAPRI (Salem VAMC), at 107, 161, 311.

A March 2013 computed tomography (CT) scan of the neck indicated centrilobular emphysema within the upper lungs.  12/23/2015 Medical Treatment Record-Government Facility, at 403.

In an October 2015 VA examination, the Veteran was diagnosed with sinusitis and rhinitis that had its onset during a sandstorm in Kuwait consistent with his assertions.  No pulmonary function testing was performed.  No other primary respiratory condition was found.   The Veteran reported on episode of acute bronchitis, but it resolved with treatment and was not a chronic respiratory condition.  10/15/2015 C&P Examination (DBQ Medical Opinion) (DBQ ENT).

The Veteran was afforded a Gulf War general medical examination in September 2016 to determine any pulmonary disability and also to review the March 2013 CT scan.  The examiner noted that the CT scan was of the neck and not the chest.  It was also indicated that the Veteran had minimal symptoms.  He did not take any respiratory medications or inhalers.  He reported no current shortness of breath, but he intermittently did have shortness of breath that he associated with panic attacks.  He also occasionally had dyspnea on exertion, which he attributed to being out of shape.  He had a non-productive cough upon waking, but this was attributed to sinus congestion.  A chest x-ray and PFT tests were conducted.  The impression for the chest x-ray was a "[b]asically negative chest. No acute or active disease."  The examiner reviewed the conflicting evidence and determined that there was no current lung disability or diagnosis.  It was further noted that the results of the March 2013 CT scan of the neck were likely in error.  The examiner found that the Veteran had normal PFT's, including normal diffusion capacity of carbon monoxide single breath (DCLO) testing, as documented in March 2012 and September 2016.  The examiner further determined that the Veteran's reported occasional shortness of breath and cough were due to lack of exercise or deconditioning, post-nasal drip, and/or panic attacks, but not due to a lung disability.  There was no evidence to support a lung disability related to an environmental exposure in Southwest Asia.  9/1/2016 C&P Examination (DBQ Medical Opinion, DBQ Resp). 

Analysis

The Veteran contends that he has pulmonary problems due to a sandstorm in Kuwait.

As noted above, he complained of shortness of breath and chest pain and pressure during service.  Based on this, the Board finds evidence of an in-service event/injury.  However, as explained next, the competent evidence of record weighs against a finding of any current, chronic respiratory disability related to these in-service findings.

The Board notes the finding of emphysema in March 2013.  However, this finding is refuted by two VA Gulf War general examinations in March 2012 and September 2016.  Both examiner's reviewed the claims file, examined the Veteran, conducted PFT tests, and took chest x-rays.  Neither examiner found a respiratory disability.  Additionally, the 2016 examiner specified that the March 2013 CT scan was of the neck and not the chest.  After review, the examiner determined that the 2013 determination was in error as the contemporaneous and diagnostic current findings did not indicate a respiratory disability.  Medical treatment records post-service were also absent of treatment for such a disability.  As such, the Board places very little, if any, weight on the March 2013 CT scan.

The Board finds the Veteran is competent to report his assertions regarding potential exposures and symptoms.  38 C.F.R. § 3.159(a)(2).  However, the Board finds respiratory disabilities are of a complex nature that are beyond lay observation and require further testing and confirmation by an expert. 

The Board places the most weight on the September 2016 VA examination report of the relevant evidence in the file.  In this regard, the examiner interviewed the Veteran and obtained pertinent medical history, reviewed the file (including the conflicting evidence), and performed medical testing necessary to diagnose a current lung disability but found none.  The examiner provided a clear rationale in support of the negative etiological opinion.  Given the depth of the examination report, and the fact that the opinion was based on a review of the complete applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

One of the requirements for service connection is competent evidence that a claimed disability currently exists.  Based on the relevant medical and lay evidence, the Board finds that a current, chronic disability does not exist.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  
See 38 C.F.R. § 4.1; see also Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002) ("The Secretary has defined 'disability' as 'impairment in earnings capacity resulting from such diseases and injuries and their residual conditions.'").  In this case, the evidence of record weighs against a finding that the Veteran's symptoms cause him any impairment of earning capacity.  Indeed, the 2016 VA examiner stated that the Veteran had minimal symptoms that were attributed to other factors and not a lung disability.  As such, service connection for a pulmonary disability is denied.  See 38 C.F.R. §§ 3.303, 3.310.

The Board has also considered the question of whether the Veteran's symptoms would represent an undiagnosed illness under 38 U.S.C.A § 1117.  The 2012 and 2016 VA examiners did not find any medically unexplainable symptoms.  His occasional shortness of breath and dyspnea on exertion were attributed to anxiety and physical fitness.  The 2016 examiner further stated that there was no evidence to support a lung disability related to an environmental exposure in Southwest Asia.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for pulmonary disability, to include as secondary to a service connected disability.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a pulmonary disability, to include as secondary to a service connected disability is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


